Citation Nr: 1636015	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to military sexual trauma and/or as secondary to service-connected seizure disorder.

3.  Entitlement to service connection for residuals of a traumatic brain injury.

4.  Entitlement to service connection for tardive dyskinesia, to include as secondary to a psychiatric disorder, including medication prescribed therefor.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected seizure disorder, including medication prescribed therefor.

6.  Entitlement to service connection for an addiction disorder.

7.  Entitlement to an evaluation higher than 40 percent for service-connected seizure disorder for the period prior to September 10, 2013.

8.  Entitlement to an evaluation higher than 40 percent for service-connected seizure disorder for the period on and after September 10, 2013.  

9.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1983 until February 1985.  This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran presented testimony before the undersigned Veterans Law Judge during a May 2016 hearing at the Central Office in Washington, D.C.  A transcript of that proceeding is located in the electronic claims folder.

At the May 2016 Board hearing, the Veteran and his representative requested to combine the claims of entitlement to service connection for PTSD secondary to personal assault and for a psychiatric disorder secondary to service-connected seizure disorder into one claim for service connection for a psychiatric disorder.  Accordingly, the issues have been recharacterized as reflected on the title page of this document.

In a March 2007 statement and at the May 2016 hearing, the Veteran claimed that his service-connected seizure disorder prevented him from securing or following any substantially gainful occupation.  A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

This appeal consists of documents in the Virtual VA and Veterans' Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains additional, relevant VA treatment records from September 2011 to February 2013 from the Bronx VA Medical Center.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder, tardive dyskinesia, a traumatic brain injury, and chronic fatigue syndrome; entitlement to an evaluation higher than 40 percent on and after September 10, 2013 for service-connected seizure disorder; and entitlement to a TDIU on and after August 1, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the 2016 Board hearing, the Veteran requested to withdraw his claim for entitlement to service connection for an addiction disorder.

2.  A March 2003 rating decision denied entitlement to service connection for depression.  The Veteran did not appeal, and did not submit new and material evidence within one year.

3.  The evidence associated with the file after the March 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

4.  Prior to January 1, 2010, the Veteran's seizure disorder was manifested by major seizures occurring on an average of once per every four months.

5.  On and after January 1, 2010 until August 1, 2011, the Veteran's seizure disorder was manifested by major seizures occurring on an average of more than once per every three months and frequent minor seizures characterized by daily episodes of staring.  The Veteran's seizure disorder was not manifested by major seizures occurring on average of once per month.

6.  On and after August 1, 2011 until September 10, 2013, the Veteran did not have any major seizures, but did have frequent minor seizures characterized by episodes of staring.

7.  The Veteran is unable to maintain substantially gainful employment due to his service-connected seizure disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of entitlement to service connection for an addiction disorder have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as due to military sexual trauma and/or as secondary to service-connected seizure disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  Prior to and including December 31, 2009, the criteria for a 60 percent evaluation for service connected seizure disorder are met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 4.121, 4.122, 4.124a, Diagnostic Code 8910 (2015).

4.  On and after January 1, 2010, the criteria for an 80 percent evaluation for service connected seizure disorder are met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 4.121, 4.122, 4.124a, Diagnostic Code 8910 (2015).

5.  On and after August 1, 2011 until September 10, 2013, the criteria for an evaluation higher than 40 percent evaluation for service connected seizure disorder are not met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 4.121, 4.122, 4.124a, Diagnostic Code 8910 (2015).

6.  Prior to August 1, 2011, the criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d); 38 C.F.R. §§ 20.101, 20.202.  At the May 2016 Board hearing, the Veteran requested withdrawal of his appeal regarding service connection for an addiction disorder.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a substantially complete application for benefits VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  For the claims decided below, VA's duty to notify was satisfied by letters dated December 2007, August 2009, and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, for the issues decided below, the duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in January 2008, April 2010, and June 2012.  The January 2008 and June 2012 VA examinations were adequate, as they were based on a full review of the Veteran's medical history and in-person examination, and contained the information necessary to decide the claim.  The Board finds that the April 2010 VA examination in this case did not fully consider relevant treatment records pertaining to the Veteran's seizure disorder; however, as discussed below, the Board affords more weight to the private medical records documenting the frequency of the Veteran's seizure disorder.  There is sufficient medical evidence in spite of the 2010 VA examination to allow for a determination as to the severity of the Veteran's seizure disorder such that remand for an adequate VA examination is not required.  Thus, the deficiencies in the 2010 VA examination are harmless.  Moreover, there is evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  As explained below, the Board will remand the final stage of the Veteran's staged seizure disorder rating to assess the current severity of his seizure disorder.  38 C.F.R. § 3.327(a) (2015).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case as to the stages decided below.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim. 

      1.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

In general, to establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A March 2003 rating decision denied service connection for depression because there was no evidence of depression in service or thereafter.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The pertinent evidence of record at the time of the March 2003 rating decision included the Veteran's service treatment records and service personnel records that were silent for mental health complaints or treatment.  In a January 2003 statement from the Veteran, he reported having severe depression that was treated at the Gainesville VA Medical Center in 1990.  VA psychiatry records from November 2002 show that the Veteran was admitted to Brunswick hospital in November 2002 for cocaine use and depression.  A November 2002 VA nursing note indicated that the Veteran had been treated for major depression and substance abuse at several institutions over the years.  December 2002 VA psychiatric records noted a current diagnosis of schizophrenia versus schizoaffective disorder and a past medical history of schizophrenia, depression, substance abuse, and paranoia.  Although those records did show evidence of treatment for depression, the RO nevertheless concluded that there was no evidence of treatment for depression.  

The pertinent evidence received following the March 2003 rating decision includes a February 2007 Mayo Clinic record noting that the Veteran had depression in 1987 and 2007.  A March 2007 Mayo Clinic record noted diagnoses of cocaine dependence, mood disorder, and PTSD.  A November 2007 VA progress note showed treatment for bipolar disorder.  In a January 2008 statement, the Veteran reported that he had PTSD as a result of being sexually assaulted while in service.  In another January 2008 statement, the Veteran reported that his depression began in service after he was reassigned to a desk job following his first seizure, and that he experienced depression after he lost his job due to his seizure disorder.  In a September 2008 statement, the Veteran reported receiving an Article 15 in service after he attacked the men who sexually assaulted him.  Also of record was a November 2008 Cornell University record noting diagnoses of depression and anxiety, and depression related to epilepsy.  A May 2010 letter from a licensed clinical social worker noted that the Veteran had PTSD due to sexually assault during his childhood and in the military.  A May 2010 VA examination report noted a diagnosis of mood disorder, not otherwise specified.  Also newly submitted is the Veteran's May 2016 hearing testimony that his behavior changed in service following the sexual assault.  

The Board finds that new and material evidence has been presented.  The relevant evidence received since the March 2003 rating decision, including the private medical records, VA medical records, and lay testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim, specifically evidence of a psychiatric disorder related to the Veteran's period of active service, and/or to his service-connected seizure disorder.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.   

      2.  Increased Disability Evaluation

The Veteran is also seeking entitlement to an increased evaluation for his service-connected seizure disorder. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's seizure disorder is rated under the General Rating Formula for Major and Minor Epileptic Seizures, 38 C.F.R. § 4.124a Diagnostic Code (DC) 8910 (2015).  The General Formula provides for a 10 percent evaluation for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent evaluation is warranted for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted for at least one major seizure in the last six months or two in the last year, or for an average of five to eight minor seizures per week.  A 60 percent evaluation is warranted for averaging at least one major seizure in four months over the last year, or nine to ten minor seizures per week.  An 80 percent evaluation is warranted for averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  A 100 percent evaluation is warranted for averaging at least one major seizure per month over the last year.

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness. A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a, Diagnostic Code 8910, Note (1), (2) (2015).  The General Rating Formula provides that there will be no distinction between diurnal and nocturnal major seizures. 38 C.F.R. § 4.124a, Note (3) (2015).

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician.  Regarding the frequency of epileptiform attacks; competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted. It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

In a February 2007 Mayo Clinic neurology examination report, it was noted that the Veteran typically had one seizure per year up until the prior year when he had three.  It was further noted that the Veteran had increased problems with seizure control due to being noncompliant with his seizure medication, cocaine abuse, and sleep disturbance.  

In a March 2007 statement, the Veteran reported that he experienced four seizures over the past year.

In a March 2007 Mayo Clinic addiction program note, it was reported that the Veteran last had a seizure in November 2006.  The treatment provider reported that the Veteran had possible partial complex seizure with rapid secondary generalization versus primary generalized seizure disorder.  It was further reported that the Veteran's seizures had been under good control; however they had increased due to alcohol and cocaine abuse, sleep deprivation, and medication noncompliance.

Treatment records from Nassau University Medical Center showed that the Veteran was admitted in September 2007 after being transferred from Columbia Presbyterian Hospital for epilepsy, not otherwise specified; however, the final diagnosis upon discharge was drug overdose.   The Veteran submitted these records in July 2008 with the notation that those records showed multiple seizures, demonstrating a worsening in his service-connected seizure disorder.

The Veteran underwent a VA examination in January 2008.  The Veteran's claims file was unavailable for review, but the examiner indicated review of the CPRS chart.  At that time the Veteran reported that his last seizure was in December 2006, but simultaneously reported that he experienced two to three seizures per year.  The Veteran stated that he was unable to drive due to his seizures, and that his seizure disorder prevented him from working.  The Veteran described his seizures as five minutes of whole body shaking associated with urinary incontinence and tongue biting.  

In a February 2008 VA neurology note, it was reported that the Veteran had a seizure the prior month that was characterized by shaking, making a high pitched noise, and urinary incontinence.

In a May 2008 statement, the Veteran asserted that the January 2008 VA examination was inadequate, as the examiner failed to consider treatment records from the Columbia New York Presbyterian Hospital and Nassau University Medical Center showing treatment for "many seizures."  The Board notes that those records documented treatment for a drug overdose and suicide attempt.  In addition, the Veteran reported that he was never questioned about the effect his seizures had on his activities of daily living, despite the examination report noting that he did not have problems with such activities.

In a May 2008 VA neurology note, it was reported that the Veteran averaged about one major seizure per year, most recently on January 25, 2008.  

In an August 2008 record from North Shore University Hospital at Plainview (Plainview), it was noted that the Veteran was treated for a seizure.  October 2008 records from Johns Hopkins University Hospital show that the Veteran presented with complaints of slurred speech and dizziness.  The Veteran was assessed as having transient dysarthria.

In a November 2008 Cornell University record, the Veteran presented for treatment of his seizure disorder.  At that time it was reported that the Veteran had an average of two seizures per year, with one to three seizures over the last three months.  That record also noted that the Veteran had been admitted to Johns Hopkins University for slurred speech and difficulty walking, which raised questions of partial seizures.  The Veteran underwent a video electroencephalography (EEG) testing that same month, during which time there was one recorded non-epileptic seizure, and one episode of "confusion."  A December 2008 Cornell University Hospital record noted that the Veteran had one to three seizures since his November visit, and 1 to 3 seizures per month, but then stated that the Veteran had been seizure free for two months.  

In a June 2009 Cornell University Hospital record, it was noted that the Veteran had no definite seizures recently, but may have had one in his sleep.  In July 2009, the Veteran presented to the New York Hospital Queens for treatment of a seizure.  At that time he also reported having a seizure in June 2009.  In December 2009, the Veteran presented to Plainview Hospital for treatment following a seizure.  In February 2010, the Veteran presented to the Plainview hospital after his wife witnessed him having a seizure. 

The Veteran underwent a VA examination in April 2010, at which time he reported developing seizures in service following being kicked in the head by a drill sergeant.  At that time the Veteran reported that his seizures were worsening; however, upon review of the Veteran's medical records the examiner indicated that the record did not confirm the Veteran's assertion.  The examiner further indicated that the Veteran was a poor historian due to poor memory.  Upon interview, the examiner determined that the Veteran experienced one to two events per month that consisted of staring.  The examiner noted that the Veteran's most recent major seizure occurred in February 2008.  

Subsequent to the April 2010 VA examination, an April 2010 Plainview Hospital record showed that the Veteran was treated in April 2010 following a seizure.  A June 2010 North Shore Plainview Hospital record shows that the Veteran presented for treatment following a seizure.

In his July 2010 substantive appeal, the Veteran reported having five major seizures over the prior 6 months.  

At a July 2010 Mount Sinai neurology evaluation, it was reported that the Veteran had six seizures in 2010.  He reported multiple "space outs" during the day characterized by a blank stare and momentary unresponsiveness.  A November 2010 Mount Sinai record noted that the Veteran had a seizure that month.  In a January 2011 Mount Sinai record, it was noted the Veteran had no recent major seizures since November 2010, but that his wife reported that the Veteran had episodes of "spacing out."  An EEG was ordered to determine what the episodes of "spacing out" were.  A January 2011 VA neurology note also reported that the Veteran had no seizures since November 2010, but had experienced frequent episodes of staring.

In Mount Sinai records from March 2011 noted that the Veteran had two recent seizures, one in February and another in March.  An August 2011 Mount Sinai record reported that the Veteran had a seizure in July 2011.  

In January 2012, the Veteran presented to the Cleveland Clinic Foundation for an evaluation.  The Veteran then described two types of seizures.  The first type of seizure occurred on an average of three to four times per week, and was characterized by staring, "spacing out," lipsmacking, blinking, inability to speak, and mental confusion.  The second type of seizure was characterized by a loud scream and general shaking, followed by postictal symptoms of fatigue, confusion, and memory loss.  The Veteran reported that the second type of seizures occurred one to two times a year, however they occurred around ten times in 2010 and three times in 2011.  He reported that he had not experienced the second type of seizure since July 2011.  A March 2012 record from Mount Sinai Hospital also reported that the Veteran had been seizure free since July 2011.  

In June 2012, the Veteran underwent another VA seizure disorder examination.  At that time the Veteran reported averaging one to two seizures per year in general, ten major seizures in 2010, three major seizures in 2011, and no major seizures since July 2011.  He also reported episodes of staring.  The examiner identified the following symptoms associated with the Veteran's seizure disorder: generalized tonic-clonic convulsions, episodes of staring, episodes of abnormalities of memory, episodes of abnormality of mood, and episodes of speech disturbances.  The examiner indicated that the Veteran experienced at least one major seizure over the prior two years with no major seizures during the prior six months, zero to four minor seizures per week, and five to eight episodes of minor psychomotor seizures per week.  

VA neurology records from August 2012 and January 2013 note that the Veteran had been seizure free.  

In a September 9, 2013 Mount Sinai record it was reported that the Veteran had been seizure free since July 2011.

At the May 2016 hearing, the Veteran reported that he had four grand mal seizures annually, and two within the six months prior to the hearing.  The Veteran was unable to specify how many petite mal seizures he had, but the Veteran's wife reported that she would witness him "zone out" for a few minutes and then be disoriented.  She stated that this occurred around five times per month.  The Veteran's wife reported that his seizures had increased in severity, and that it now took twenty minutes for the Veteran to come out of a seizure.  She reported that in the days following the seizure, the Veteran would be disoriented as to the date and confused about what happened to him.  

The foregoing evidence demonstrates that staged ratings are appropriate in this case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  At the outset, the Board notes that the Veteran's treatment providers have tended to note how many seizures the Veteran has had per calendar year, thus the analysis of the evidence is largely structured around calendar years.  

First, for the period prior to January 1, 2010, the evidence shows that the Veteran's seizure disorder was manifested by major seizures occurring on average of three times per year; once per every four months.  Specifically, the Veteran had three seizures from February 2006 to December 2006.  See February 2007 Mayo Clinic Report; see Veteran's March 2007 statement; see January 2008 VA examination.  While the Veteran reported having four major seizures in 2006, the Board places greater weight on the Mayo Clinic records than the Veteran's testimony.  The 2007 Mayo Clinic records specifically note that the Veteran was experiencing increased seizure frequency due to cocaine abuse, thus the Board finds the Mayo Clinic records more reliable than the Veteran's recollection of his seizure frequency during a time of increased substance abuse.  The Board acknowledges that the Veteran both denied having any seizures in 2007, yet at the same time he reported having two to three seizures per year.  See January 2008 VA examination.  There is no other medical evidence indicating the frequency of the Veteran's seizures during 2007, therefore the Board will resolve all reasonable doubt in the Veteran's favor and determine that he experienced three major seizures during 2007, or one seizure every 4 months.  In 2008, the Veteran again had three major seizures, one partial seizure, one non-epileptic seizure, and one episode of confusion.  See February 2008 VA neurology note; see August 2008 Plainview Hospital record; see October 2008 Johns Hopkins record; see November 2008 Cornell University record; see December 2008 Cornell University record.  Thus, in 2008 the Veteran also averaged three major seizures or one every 4 months.  From January 2009 until December 2009, the Veteran again had three major seizures, averaging one major seizure per every 4 months.  See June 2009 Cornell University Record; see July 2009 New York Hospital Queens record; see December 2009 Plainview Hospital record.  

No higher evaluation is warranted because the evidence does not show major seizures of 4 times per year or every month, and also does not show 10 minor seizures weekly.  Accordingly, for the period prior to January 1, 2010, resolving all reasonable doubt in the Veteran's favor, the seizure disorder warranted a 60 percent evaluation for major seizures occurring on average of once every 4 months.  38 C.F.R. § 4.124a, DC 8910.

For the period beginning on January 1, 2010 until August 1, 2011, the evidence demonstrates that the Veteran's seizure disorder was manifested by at least one major seizure every three months, but less than one major seizure per month.  In 2010, the Veteran had seven to ten major seizures.  See February 2010 Plainview Hospital record; see April 2010 VA examination; see June 2010 Plainview Hospital record; see July 2010 Mount Sinai record; see November 2010 Mount Sinai record.  Specifically, the July 2010 Mount Sinai record noted that the Veteran had already had six major seizures in 2010, and the Veteran had another in November 2010.  This is consistent with the Veteran's later January 2012 report of having around ten seizures in 2010.  See January 2012 Cleveland Clinic Foundation record.  From January 2011 until July 2011 the Veteran had three major seizures.  See March 2011 Mount Sinai record; see August 2011 Mount Sinai record.  The Board acknowledges that the April 2010 VA examiner found that the Veteran only experienced one to two episodes per month of staring; however the examiner failed to take into account the private medical records documenting treatment for multiple major seizures during that time.  As the April 2010 VA examiner failed to consider relevant medical records, the Board affords the findings of the April 2010 VA examiner no probative weight.  Thus, for the period on and after January 1, 2010 until August 1, 2011, the Veteran's seizure disorder warranted an 80 percent evaluation for major seizures occurring at least once per every three months, but not averaging at least once per every month.  38 C.F.R. § 4.124a, DC 8910.

On and after August 1, 2011 until September 10, 2013, the Veteran did not experience any major seizures, but did experience minor seizures in the form of episodes of staring three to four times per week.  See January 2012 Cleveland Clinic Foundation record; see June 2012 VA examination report; see September 2013 Mount Sinai Record.  Thus, for the period on and after August 1, 2011 until September 10, 2013, the Veteran's seizure disorder did not warrant an evaluation higher than 40 percent.  38 C.F.R. § 4.124a, DC 8910.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's seizure disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of major and minor seizures are expressly contemplated by the rating criteria, which are based on their frequency.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

      3.  Total Disability Rating Based on Individual Unemployability

The Veteran asserts that his service-connected seizure disorder renders him unemployable.

A TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this case, for the period prior to August 1, 2011, the Veteran meets the scheduler criteria.  Prior to January 19, 2010, there is one service-connected disability that is rated at least 60 percent disabling.  Effective January 19, 2010, service connection for diabetes mellitus was granted and assigned a 20 percent evaluation.  As an 80 percent evaluation was assigned herein for the seizure disorder, effective January 1, 2010, the criteria is met as there are two disabilities and the combined evaluation is at least 70 percent.  Thus, for that period the Veteran meets the schedular requirements for a TDIU, and the only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

In May 2008, the Veteran underwent a VA Vocational Rehab Employment Assessment.  The Veteran's prior training and education included past apprenticeship experience and work experience as a radiation therapist, a juris doctor degree, and a license as a radiation therapist and radiologic technologist.  The Veteran reported that his obstacles to employment included mental health treatment four times a week, spine problems, medical appointments, daytime drowsiness, and no driver license due to his seizure disorder.  

A March 2012 Mount Sinai record reported that the Veteran was unable to work or drive because of his epilepsy and the high doses of medication required to control it.  A May 2012 Mount Sinai record similarly reported that the Veteran was unable to work due to seizures, and resulting fatigue, memory problems, and difficulty concentrating.  

At the June 2012 VA seizure disorder examination report, the examiner noted that the Veteran's seizure disorder impacted his ability to work due to fatigue secondary to antiepileptic medication, hiring prejudice against persons with seizure disorder, and inability to drive.

In an August 2012 letter, the Veteran's VA physician, Dr. M.M., wrote that the Veteran was unable to work due to his seizures, and considerable fatigue as a result of his seizure medication.

In a February 2013 Mount Sinai record, it was noted that the Veteran was totally disabled and unable to work due to his service-connected seizure disorder.

The foregoing evidence demonstrates that the Veteran is unable to obtain or sustain gainful employment as a result of his service-connected seizure disorder.  The Veteran and multiple medical treatment providers have indicated that the Veteran's seizure disorder has rendered him unemployable.  Thus, entitlement to TDIU is warranted prior to August 1, 2011.  38 C.F.R. §§ 3.340, 4.16, 4.19 (2015).


ORDER

The appeal regarding the issue of entitlement to service connection for an addiction disorder is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include as secondary to military sexual trauma and/or service-connected seizure disorder, is reopened.  

Prior to January 1, 2010, entitlement to a 60 percent evaluation for service connected seizure disorder is granted.

On and after January 1, 2010 until August 1, 20o11, entitlement to an 80 percent evaluation for service connected seizure disorder is granted.

On and after August 1, 2011 until September 10, 2013, entitlement to an evaluation higher than 40 percent for service-connected seizure disorder is denied.

Prior to August 1, 2011, entitlement to TDIU is granted.


REMAND

With regard the Veteran's remaining claims on appeal, remand is required to obtain outstanding and relevant VA and private medical records; afford the Veteran VA examinations, and for extraschedular consideration of the Veteran's TDIU claim for the period on and after August 1, 2011.  

	1.  Traumatic Brain Injury

First, as it pertains to the Veteran's claim of entitlement to service connection for a traumatic brain injury, remand is necessary to secure a VA examination and opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's STRs are significant for a normal C.A.T. scan in May 1984, and June 1984 complaints of headache and dizziness for one month.  In a February 2007 Mayo Clinic Psychiatry examination report, it was noted that the Veteran had several head injuries in service due to being hit by falling objects.  At the May 2016 hearing, the Veteran reported that he hit his head during his first seizure, which occurred during his period of active duty.  He reported that he had a bruise and a laceration.  He further reported that he had an MRI performed in 2010 or 2011 at Mount Sinai that documented an injury to the brain.  He reported that he frequently hit his head during a seizure.  A March 2012 Mount Sinai Hospital record noted that the Veteran's epilepsy began after a traumatic kick to the head.  It was noted that on EEG the Veteran had both left fronto-temporal slowing likely from the traumatic brain injury.  Accordingly, as there is evidence of a potential in-service head injury, remand is required to obtain a VA examination regarding the nature and etiology of the Veteran's claimed traumatic brain injury and any residuals thereof.

	2.  Psychiatric Disorder

With regard to the Veteran's claim of entitlement to service connection for a psychiatric disorder; remand is required to obtain outstanding treatment records, and to obtain a VA addendum opinion in connection with his claim.

Remand is required to obtain outstanding and relevant treatment records.  The Veteran has reported that he was treated for depression prior to 2001, although the 2010 VA examiner indicated that there was no evidence of a mood disorder from 1988 until 2001.  Specifically, in a January 2003 statement, the Veteran reported being treated for depression at the Gainesville VA medical center in 1990; and in a January 2008 statement, the Veteran reported being treated for depression from 1999 to 2008.  Moreover, VA treatment records from November 2002 note that the Veteran had a history of depression.  Thus, upon remand it is necessary to obtain any outstanding VA and private treatment records pertaining to the Veteran's acquired psychiatric disorder, specifically any VA or private medical records prior to 2002.

In a February 2013 letter, the Veteran's Mount Sinai physician, Dr. L.M., wrote that the Veteran's depression stemmed from his 1984 traumatic brain injury.  Under 38 C.F.R. § 3.310(d)(iv) (2015), for a Veteran who has a service-connected traumatic brain injury, presumptive service connection is warranted for depression if manifest within 3 years of a moderate or severe traumatic brain injury, or within 12 months of a mild brain traumatic brain injury.  Thus, the Veteran's claim for service connection for a psychiatric disorder is inextricably intertwined with his claim of entitlement to service connection for a traumatic brain injury.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, although the Veteran underwent a VA psychiatric examination in May 2010, the Board finds that an addendum opinion is warranted after receipt of any additional evidence. 

	3.  Tardive Dyskinesia

Regarding the Veteran's claim of entitlement to service connection for tardive dyskinesia, remand is required as this issue is inextricably intertwined with the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Veteran has a diagnosis of tardive dyskinesia, and the medical evidence demonstrates that it is etiologically related to psychiatric medication.  Specifically, in an August 2008 VA psychiatry medication management note, it was reported that the Veteran had tardive dyskinesia as a result of taking Risperidone in the past.  In an October 2015 VA examination report, it was noted that Risperidone was used to treat psychiatric disorders, and not seizures.  Thus, remand is required for adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

	4.  Chronic Fatigue Syndrome

As it pertains to the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, remand is required to obtain a VA examination and opinion.  The Veteran has consistently reported that the medication prescribed to treat his seizure disorder causes fatigue.  See January2008 VA examination; see May 2016 hearing transcript.  A May 2012 Mount Sinai treatment record noted that the Veteran reported chronic fatigue, and that Lacosamide was known to cause fatigue.  Thus, the Board finds that VA examinations and opinions are necessary to determine the etiology of the Veteran's claimed chronic fatigue syndrome.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

	5.  Seizure Disorder

With regard to the Veteran's claim of entitlement to an evaluation higher than 40 percent on and after September 10, 2013, remand is required to secure a VA examination assessing the current severity of the Veteran's seizure disorder.  At the May 2016 hearing, the Veteran essentially indicated that his seizure disorder had worsened in severity since the last VA examination in June 2012.  See 38 C.F.R. 
§ 3.159; Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, remand is required to obtain a VA examination assessing the current severity of the Veteran's seizure disorder.

	6.  TDIU

Lastly, remand is required regarding TDIU on and after August 1, 2011, because it is inextricably intertwined with the claim for an increased evaluation and claims for service connection, and for consideration on an extraschedular basis.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Although as of September 10, 2013 the Veteran does not currently meet the requirements for TDIU on a schedular basis, there is evidence of record that suggests he is unable to secure or follow a substantially gainful occupation as a result of his service-connected seizure disability.  The TDIU claim shall thus be referred to the Director of the Compensation Service for consideration of the assignment of an extra-schedular TDIU.  38 C.F.R. § 4.16(b) (2015).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include treatment records from the Gainesville VA Medical Center from the 1990s.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include treatment for a psychiatric disorder prior to 2002.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature etiology of his claimed traumatic brain injury.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

a)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a traumatic brain injury occurred during the Veteran's military service.  The examiner must specifically address the following:  A March 2012 Mount Sinai Hospital record noting that the Veteran's epilepsy began after a traumatic kick to the head, and noting that on EEG the Veteran had both left fronto-temporal slowing likely from the traumatic brain injury.

b)  The examiner is requested to identify whether any service-related traumatic brain injury was mild, moderate, or severe.  

4.  Then, obtain an addendum opinion to determine the etiology of a psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner is requested to provide the following information and opinions:

a)  Identify all psychological disorders present during the pendency of the appeal.

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran experienced a military sexual trauma stressor in service?  If so, is there PTSD related to the in-service trauma?

c)  Is it at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder is etiologically related to the Veteran's period of active service, to include as due to any sexual trauma determined to have occurred therein?

d)  Is it at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder was caused or aggravated by the Veteran's service-connected seizure disorder?

e)  Is it at least as likely as not that depression manifested within 3 years of a moderate or severe traumatic brain injury, or within 12 months of a mild traumatic brain injury?

5.  Then, provide the Veteran with an appropriate examination to determine the etiology of his tardive dyskinesia.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide the following information and opinions: 

a)  Is it at least as likely as not (50 percent or greater probability) that tardive dyskinesia had onset in, or is otherwise caused by, the Veteran's military service?

b) Is it at least as likely as not (50 percent or greater probability) that tardive dyskinesia was caused or aggravated by medication prescribed for any psychiatric disorder?  The examiner must specifically address the following:  1)  February 2007 Mayo Clinic psychiatry record noting that the Veteran developed tardive dyskinesia as a result of medication prescribed for schizoaffective disorder; 2) August 2008 VA psychiatry medication management note; and 3) the October 2015 VA examination report.

6.  Then, provide the Veteran with an appropriate examination to determine the etiology of his claimed chronic fatigue syndrome.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide the following information and opinions: 

a) Is there a diagnosis of chronic fatigue syndrome?

b)  If yes, is it at least as likely as not (50 percent or greater probability) that chronic fatigue syndrome had onset in, or is otherwise caused by, the Veteran's military service?

c) Is it at least as likely as not (50 percent or greater probability) that chronic fatigue syndrome was caused or aggravated by the Veteran's service-connected seizure disorder, to include as due to medication prescribed therefor?  

7.  Then, provide the Veteran with an appropriate examination to determine the severity of the service-connected seizure disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.   

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After the above development has been conducted, refer the TDIU claim to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular TDIU, unless the scheduler criteria have been met on and after August 1, 2011.

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


